Citation Nr: 0603330	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  00-13 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1964 to September 
1968.  He served in Vietnam.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history

The veteran was initially denied service connection for PTSD 
in a May 1984 rating decision.  The veteran subsequently 
perfected an appeal of the May 1984 rating decision, and the 
Board denied the claim in a September 1986 decision.  

Following the Board's September 1986 decision, the veteran 
attempted on numerous occasions to reopen his service-
connection claim for PTSD.  The Board denied service 
connection for PTSD for the second time in an April 1989 
decision.  Following that decision, the veteran again sought 
to reopen his claim, but the request was denied by the RO in 
an unappealed May 1995 rating decision.

The veteran most recently requested that his service-
connection claim for PTSD be reopened in September 1998.  The 
RO again declined to reopen the claim in an April 1999 rating 
decision on the ground that new and material evidence had not 
been submitted.  Following that action, the veteran submitted 
additional medical evidence reflecting a PTSD diagnosis 
together with proof of his receipt of the Purple Heart.  
Taking into account this evidence, the RO reopened the claim 
in an April 2000 rating decision and denied it on the merits.  
The veteran duly perfected the present appeal.


Issues not on appeal

During the course of this appeal, the RO denied the veteran's 
claim for an earlier effective date for his service-connected 
type II diabetes mellitus; declined to reopen his previously-
denied service-connection claim for asthma; and denied 
service connection for hyperlipidemia, neurodermatitis and 
residuals of a head injury.  
To the Board's knowledge, the veteran has not disagreed with 
those decisions, and those issues are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The Board also notes that the veteran submitted a host of 
additional service-connection claims in a May 2003 statement, 
including service connection for an adjustment disorder, 
mixed personality disorder, paranoid personality disorder, 
depressive disorder, anxiety disorder, alcohol dependency, 
paraphilia, a low back disability, carpal tunnel syndrome, 
"tennis elbow," hearing loss, allergies, and insomnia.  
Although a VCAA notice letter regarding these alleged 
disabilities was sent to the veteran in August 2003, the RO 
has yet to adjudicate the claims.  Those issues are therefore 
referred to the RO for appropriate action.  

The only issue currently before the Board is that of service 
connection for PTSD. 


FINDING OF FACT

A preponderance of the medical evidence does not show a 
current diagnosis of PTSD.




CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for PTSD.  He 
essentially contends that various stressful events in Vietnam 
led to this condition.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the June 2000 Statement of the Case (SOC) and the 
May 2001 and August 2004 Supplemental Statements of the Case 
(SSOCs) of the pertinent law and regulations (including those 
related to service connection for PTSD), of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in June 
2003 which was specifically intended to address the 
requirements of the VCAA.  The June 2003 letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show "an injury in 
military service or a disease that began in or was made worse 
during military service, or that there was an event in 
service which caused injury or disease;" a "current 
physical or mental disability;" and a "relationship between 
your current disability and an injury, disease, or event in 
military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the June 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "relevant records from any Federal 
agency" including "medical records from the military, from 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The June 2003 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t is your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the June 2003 letter instructed the veteran 
that if "you had private treatment that has not already been 
submitted, send us the records.  If you would like us to 
request the records, complete a separate form for each 
provider, sign, and return the enclosed VA Form 21-4142."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The June 2003 letter advised the veteran to "identify all 
evidence of any post-service treatment for PTSD" and to send 
a statement including "all information from the date of 
onset of the condition(s) to the present."  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's PTSD claim was initially adjudicated by the RO 
in April 1999, over a year before the enactment of the VCAA 
in November 2000.  Furnishing the veteran with VCAA notice 
prior to initial adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure to provide 
VCAA notice prior to the initial adjudication in such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

In the instant case, the veteran was provided with VCAA 
notice regarding his PTSD claim via the June 2003 VCAA 
letter.  His claim was then readjudicated in an August 2004 
SSOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records, extensive VA and private treatment records, the 
report of multiple private and VA psychiatric examinations, 
records from the Wisconsin Department of Health and Social 
Services, and statements from several of the veteran's family 
members.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2005); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).



Analysis

Initial matters

As was noted in the Introduction, the veteran's service-
connection claim for PTSD has previously been denied by both 
the RO and the Board on numerous occasions, most recently by 
a May 1995 rating decision.  The veteran did not perfect an 
appeal of that decision, and it became final.  In such 
circumstances, the Board must first determine whether new and 
material evidence has been submitted before reopening the 
claim and adjudicating it on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for claim, 
making RO determination in that regard irrelevant.]  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].   

The RO has found that new and material evidence (in the form 
of recent assessments of PTSD and the veteran's receipt of 
the Purple Heart Medal) has been submitted which is 
sufficient to reopen the claim.  The Board agrees, and will 
therefore address the claim on the merits.  There is no 
prejudice to the veteran in the Board's doing so; the RO has 
previously considered the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

As was discussed in the Introduction, the veteran has 
specifically limited his current claim to one of service 
connection for PTSD.  None of the veteran's other variously 
diagnosed psychiatric disabilities, for which he has filed 
claim which have not as yet been adjudicated by the RO, is 
the subject of this appeal.

Discussion

As explained in the law and regulations section above, 
service connection for PTSD requires that three elements be 
met: (1) medical evidence diagnosing PTSD; (2) combat status 
or credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2005).

With respect to the first element, that of a current PTSD 
diagnosis, the veteran has a long and complex psychiatric 
history covering over two decades and including literally 
hundreds of pages of inpatient and outpatient treatment 
records, including numerous psychiatric examination reports 
from a vast array of mental health professionals.  While the 
medical records themselves are voluminous, certain 
symptomatology has consistently emerged.  Most significantly, 
the record reveals that the veteran is primarily sexually 
attracted to adolescent males and has had multiple arrests 
and convictions for sexual assault beginning in the 1970s.  
Indeed, the veteran has spent the greater part of the past 
two decades either in prison or in a secure psychiatric 
treatment facility.  

While the veteran's psychiatric treatment records primarily 
focus on his history of sexual deviance, other symptomatology 
has been reported: paranoia and suspicion of others, 
especially corrections staff and psychiatric caregivers; 
anxiety and depression; self-absorption; impairment in memory 
and concentration; social isolation; and family discord.  
A history of drug and alcohol abuse has also been noted.  
At other times, the veteran has also reported sleep 
disturbance, frequent nightmares, intrusive thoughts, 
flashbacks, and hypervigilance. 

Multiple psychiatric diagnoses have been rendered to account 
for the above symptomatology, including, inter alia, 
paraphilia; a personality disorder with narcissistic, anti-
social, histrionic, and paranoid features; adjustment 
disorder with anxiety features; a depressive disorder; 
alcohol and drug abuse; and PTSD.  

The question of whether the veteran currently has PTSD, as 
opposed to some other psychiatric disability (or combination 
thereof), is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  There are, however, multiple medical 
opinions which address the issue of the veteran's proper 
psychiatric diagnosis.  

K.M., M.D., T.D. a Vet Center outreach counselor, G.B., 
Ph.D., and D.A., M.S. Ed., an "independent clinical social 
worker," have diagnosed the veteran with PTSD.  These are 
the only PTSD diagnoses of record.  Dozens of other mental 
health professionals, including various psychologists, 
psychiatrists, counselors, and social workers, have rendered 
diagnoses other than PTSD over several decades.  Many, if not 
most, of these clinicians have indicated that while the 
veteran may have certain PTSD-like symptoms, he does not meet 
the criteria for a diagnosis of PTSD.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the physician 
reaches. . . . As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions 
[are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

In the instant case, the Board finds the probative value of 
the opinions of Dr K.M., Dr. G.B., T.B., and D.A., which are 
the only opinions supportive of the veteran's claim, to be 
far outweighed by the vast majority of other medical opinions 
of record, which fail to provide a PTSD diagnosis and instead 
attribute the veteran's psychiatric disability to other 
diagnosed conditions, to include paraphilia and a personality 
disorder.  It is not only the sheer number of medical 
opinions which provide psychiatric diagnoses other than PTSD, 
although this is powerful evidence against the claim.  Nor is 
it necessarily the fact that a number of the medical 
assessments specifically refute a PTSD diagnosis, although 
this is also strong evidence against the claim.  Rather, the 
medical opinion evidence, spread over decades and taken as a 
whole, lead the Board to conclude that the veteran does not 
have PTSD. 

While the relatively few clinicians who diagnosed PTSD 
outlined various psychiatric symptomatology exhibited by the 
veteran, their opinions appear to be unaccompanied by a 
complete review of the claims file.  Crucially, in this 
regard, they fail to explain, or even note, the veteran's 
extremely lengthy psychiatric history, which does not 
otherwise contain a confirmed PTSD diagnosis.  

Each of the veteran's PTSD diagnoses appears to be based on 
his report of frequent nightmares, social isolation, 
intrusive thoughts, flashbacks, and hypervigilance related to 
Vietnam experiences.  Curiously, however, the veteran either 
completely denied such symptomatology or attributed it to 
other non-service stressors during a number of other 
psychiatric examinations.  For example, a March 2004 VA 
examination report indicates that the veteran largely denied 
reexperiencing or intrusive thoughts about Vietnam.  During 
this examination, he also confided that he only occasionally 
had dreams about Vietnam and isolates himself only because of 
a strong dislike for his fellow inmates.  

As far back as 1988, D.U., M.D. noted that the veteran's 
reported "flashbacks" had more to do with the stress of 
incarceration and his belief that he was "framed" for 
sexual assault than they had to so with his experiences in 
service.  The veteran also denied intrusive thoughts and 
avoidance symptoms in an April 2001 examination by H.R., 
Ph.D.  During this examination, the veteran again confided 
that his dreams rarely involve Vietnam.  Dr. H.R. also noted 
that the veteran's reports of hypervigilance had more to do 
with ongoing conflict with corrections personnel than any 
event in service.  Records from the veteran's secure 
psychiatric hospital specifically note that during his long 
stay at that facility, none of the staff have observed PTSD 
symptoms.

The veteran's contradictory statements regarding his 
symptomatology are not only limited to his alleged PTSD, but 
also appear to touch every piece of his psychiatric history.  
Most significantly, the veteran has at times freely admitted 
his sexually-deviant behavior and provided extensive detail 
regarding his modus operandi for victimizing adolescent boys.  
On other occasions, however, the veteran has adamantly denied 
such activity and asserted that he was "framed" in each of 
his numerous sexual assault convictions.  On these occasions, 
the veteran has expressed anger and profound resentment at 
even the suggestion that he was involved in criminal sexual 
violence.  The failure of each of the clinicians who 
diagnosed PTSD to adequately account for such contradictions 
in the record seriously impugns the probative value of their 
opinions.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the health care professional to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].  

Drs. K.M. and G.B. and T.D. and D.A. also neglected to 
comment on the role numerous other legal, personal, and 
familial problems have played in the veteran's overall 
psychiatric disability picture.  The veteran's history 
includes the report of severe verbal, physical, and sexual 
abuse in childhood, although such history is largely left 
unmentioned in the opinions of the above-referenced 
clinicians.  These opinions also disregard the veteran's 
longstanding history of paraphilia and focus almost 
exclusively on Vietnam.  The vast majority of the veteran's 
psychiatric treatment records, however, contain virtually no 
reference to the veteran's combat experiences and focus 
almost entirely on the his sexual predilections and ongoing 
conflict with fellow inmates and staff.  

The strongest evidence that the veteran has PTSD is reflected 
in the multiple psychiatric assessments made by D.A., M.S. 
Ed.  Close scrutiny of these assessments, however, reveals 
that they are laced with multiple unsupported allegations 
suggesting a conspiracy on the part of VA, numerous 
psychiatrists, and the State of Wisconsin to deny the veteran 
monetary benefits.  D.A. has reported that he has "personal 
knowledge and experience of how vindictive the State of 
Wisconsin is toward my patients and me."  He further related 
that the "State and our Governor are truly evil people and 
"should be sitting in prison."  D.A.'s animus appears to 
extend to federal officials as well, and he has suggested 
that various parts of the veteran's service medical records 
have been destroyed, and that Dr. D.U. was "clearly hired" 
by VA deny the veteran a PTSD diagnosis.  Overall, he 
contends that "there is a conscious effort to negate the 
diagnosis" of PTSD on the part of VA and the Wisconsin 
Department of Corrections.

D.A.'s allegations are certainly fantastical, reflective of 
his own bias and are lacking any corroborative basis.  
Indeed, well over a dozen mental health professionals have 
attributed the veteran's psychiatric difficulties to sources 
other than PTSD and the veteran's Vietnam experiences.  The 
thrust of each of these opinions is that the veteran has 
paraphilia and a personality disorder with narcissistic, 
paranoid, and anti-social traits.  That the veteran has had 
multiple convictions for sexual assault, has an adversarial 
relationship with almost everyone he comes in contact with, 
and rarely speaks of his combat experiences outside of his 
claim for monetary benefits only supports these opinions and 
completely discredits the unsupported "conspiracy theory" 
forwarded by D.A. and the veteran himself.

Moreover, in contrast to the opinions which diagnosed PTSD, 
which appear to be based on the veteran's own contentions 
(including contentions of a purported vast conspiracy against 
him), the remainder of the medical opinions include complete 
review of the veteran's overall psychiatric history (and in 
many instances a full review of the claims file).  Many of 
these opinions arrived at psychiatric diagnoses other than 
PTSD only after conducting extensive psychological testing or 
after having observed the veteran over the course of many 
years in an institutional setting.  In almost every instance, 
a review of the veteran's legal problems (to include multiple 
criminal convictions as a molester of teenage boys), and non-
service stressors was completed, with extensive commentary 
being made on how these other disabilities, particularly 
paraphilia, impact the veteran's overall psychiatric 
disability picture.  More importantly, thorough explanations 
were provided for all opinions rendered.

In short, in weighing the relative probative value of the 
various medical opinions in the claims file, the Board places 
far greater weight on the numerous evaluations of psychiatric 
problems other than PTSD, than it does on the conclusory and 
unsubstantiated statements to the contrary made by the four 
clinicians who diagnosed PTSD.

The Board has also considered various statements of the 
veteran and others, dating back to 1981, to the effect that 
the veteran was well-adjusted and had no psychiatric problems 
before his Vietnam service, but that after service, he began 
to exhibit symptoms congruent with PTSD.  To the extent that 
the veteran and members of his family have contended that he 
has PTSD, it is now well established that an opinion of a 
person without medical training or experience on medical 
matters such as diagnosis and etiology is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's opinion and that of his relatives 
to the affect that he currently suffers from PTSD is 
therefore of no probative value.

Accordingly, the first element of 38 C.F.R. § 3.304(f), that 
of a current PTSD diagnosis, has not been met and the 
veteran's claim fails on this basis alone.  See Brammer, 
supra; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].   

With respect to the third element, medical nexus, this has 
been discussed in some detail above.  That is, a few among 
the numerous health care providers, as well as the veteran 
and his acquaintances, have ascribed PTSD to the veteran's 
Vietnam experiences.  Both the existence of PTSD, and 
necessarily any relationship to Vietnam, have been 
discredited  by numerous other competent medical 
professionals.  

As in-service stressors, the veteran, who worked in food 
service in the United States Air Force, was awarded the 
Purple Heart Medal, as evidenced by a DD Form 215 dated in 
March 2000, despite what appears to be a lack contemporaneous 
evidence of medical treatment for the claimed shrapnel wound.  
In any event, the second element is met.


Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded, based on the medical evidence of record, 
that the veteran does not in fact have PTSD.  Elements (1) 
and (3) of 38 C.F.R. § 3.304(f) have not been met.  
A preponderance of the evidence is against his claim.  The 
benefit sought on appeal is therefore denied.




ORDER

Service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


